Order entered March 18, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01435-CV

                                THOMAS J. ELLIS, Appellant

                                               V.

                    THE RENAISSANCE ON TURTLE CREEK
                CONDOMINIUM ASSOCIATION, INC. ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-10227

                                           ORDER
       The Court has before it appellant’s March 14, 2013 unopposed motion for leave to file

amended brief. The Court GRANTS the motion and ORDERS that the amended brief tendered

by appellant on March 14, 2013 be timely filed as of today’s date.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE